I respectfully concur with the majority opinion and add a few brief comments as to the third assignment of error regarding the blood evidence.
Testimony presented at trial from the forensic scientist with BCI identified stain samples taken from appellant's car as blood. This blood evidence was not irrelevant or unduly prejudicial under Evid.R. 402 and 403(A).
Appellee argues that the bloodstains were relevant in that they showed that a beating took place. Although the source of the blood was not identified, the evidence was still relevant to show that someone was bleeding in appellant's car.
Bloodstain evidence may be admissible where no source is identified. State v. Rowe (1993), 92 Ohio App.3d 652,637 N.E.2d 29. The trial court has broad discretion in admitting or excluding this type of evidence and should not be reversed unless there is a clear showing of abuse of discretion with attendant material prejudice to appellant. Id. Appellant has failed to show an abuse of discretion.
The bloodstain evidence was both relevant and material. InRowe, the court determined that the jury gave the proper weight to the bloodstain evidence after being informed of its shortcomings. Likewise, in this case, the bloodstain evidence was presented to the jury by a forensic scientist. The jury could properly weigh the credibility of this evidence. *Page 472 
Further, appellant did not deny that the victim was assaulted, but rather stated that someone else did it. Appellant also admitted that the victim was in his car after the assault.
I concur that the assignments of error are without merit and should be overruled.